Citation Nr: 0732612	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 10 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 through April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Board notes that the case caption for the veteran's 
diabetes mellitus claim has been changed from the May 2005 
Statement of the Case and August 2005 Supplemental Statement 
of the Case, which show a current rating of 20 percent.  The 
veteran's current diabetes mellitus rating is 10 percent.  
See November 2004 rating decision.  There has been no rating 
decision since November 2004 granting a rating in excess of 
10 percent.  Thus, the case caption has been changed to 
reflect the proper current rating.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by severe symptoms such 
as an inability to work, years of intermittent suicidal 
ideation, irritability, difficulty in adapting to stressful 
circumstances, and isolation leading to the inability to 
establish and maintain effective work and personal 
relationships.

2.  The veteran's diabetes mellitus requires Metformin, an 
oral hypoglycemic agent, and a restricted diet.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §  4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a 20 percent rating for diabetes 
mellitus are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.119, 
Diagnostic Code 7913 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased initial rating for both 
PTSD and diabetes mellitus.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
A disability must be considered in the context of the whole 
recorded history.  

PTSD   
The veteran is currently rated, under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, as 50 percent disabled for his 
service-connected PTSD.  See November 2004 rating decision.  
For an increase to a 70 percent rating, the medical evidence 
must show that the veteran's disability is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

For an increase to 100 percent, the veteran's disability must 
be manifested by total occupational and social  impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran's claim was filed in May 2004.  At that time, he 
was treating in the Mental Health Clinic at the Birmingham 
VAMC.  Within the year prior to filing his claim, the veteran 
was regularly part of a VA group therapy program for his 
PTSD.  A June 2003 progress note suggests that his condition 
was "severe" at that time.  In July 2003 his symptoms were 
reported as intrusive memories, flashbacks, avoidant 
behavior, poor recall of important aspects of trauma, feeling 
estranged from others, irritability and angry outbursts, 
difficulty concentrating, and exaggerated startle response.  
He was not reported to have suicidal or homicidal ideation at 
that time.  Group therapy continued throughout the year and 
in April 2004 the veteran's treating physician issued a note 
stating that the veteran's PTSD was severe and significantly 
interfered with his ability to work, concentrate, hold 
intimate relationships and enjoy life, "making it nearly 
impossible for [him] to hold a job." The examination of the 
same date of that April 2004 note shows that the veteran 
reported daily flashbacks and that he was becoming more 
confused at work.  The physician reported nightmares, 
anxiousness, startled responses, tearfulness, and the 
veteran's feeling that "life is not worth living."  A more 
comprehensive medical note of May 2005 describes consistent 
symptomology and noted that there was diminished 
concentration, but no auditory or visual hallucinations, and 
with intact short and long term memory.  PTSD was diagnosed 
and a Global Assessment of Functioning (GAF) Score of 50 to 
55 was assigned.

The GAF scale reflects "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. 
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The May 
2005 report of a GAF of 50-55 is indicative of moderate to 
serious symptoms.  

Prior to the May 2005 assessment, the veteran was afforded a 
vocational rehabilitation assessment.  The January 2005 
report concludes that the severity of the veteran's symptoms 
limits his ability to process work procedures and 
instructions required for competitive employment.  The report 
also indicated that the veteran is unable to get along with 
customers and employees in a workplace without distracting 
them or exhibiting behavioral extremes, thus preventing the 
veteran from being able to meet the demands of work on a 
sustained basis.

A VA examination was obtained in May 2005.  At that time, the 
veteran reported no suicidal or homicidal ideation, but that 
he has a history of suicidal ideation off and on.  He also 
reported flashbacks, avoidance, startle response, depression, 
irritability and anger.  The examiner reported the veteran as 
alert and oriented, although disheveled and poorly groomed.  
His affect was noted as congruent with agitation, crying and 
tearfulness.  He was noted to have neither current suicidal 
or homicidal ideation, nor auditory or visual hallucinations.  
The examiner again diagnosed PTSD and assigned a GAF score of 
50.  Such a score indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job.)  See 
DSM-IV.

This description of the veteran's condition was consistent 
with the VA outpatient mental health progress note of April 
2005, which assigned a GAF score of 45 (also indicative of 
the serious symptoms described above) and suggested that the 
veteran "is completely unemployable at this time and will 
remain so chronically.  His disability is due to PTSD, major 
depression, diabetes, Hypertension."  The Board notes that 
the August 2005 rating decision denied the veteran's claim 
for a total disability rating based upon individual 
unemployability due to the lack of an eligible schedular 
disability rating for that benefit.  That rating is noted to 
be prior to this decision, which increases the veteran's 
disability rating to an eligible level.

The entire body of evidence, discussed above, reveals that 
the veteran's PTSD is quite severe.  His treating physician 
suggested his inability to work due to the severity of his 
PTSD.  See April 2005 outpatient treatment note.  He has 
reported years of intermittent suicidal ideation, as well as 
irritability, clear difficulty in adapting to stressful 
circumstances (including work), isolation leading to the 
inability to establish and maintain effective work and 
personal relationships.  
See outpatient treatment records and VA examination report.  
The symptomology established by the medical evidence of 
record most closely approximates that described in the rating 
criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, 
DC 9411.

There is not sufficient indication of gross impairment in 
thought processes, delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, or memory loss, to 
warrant a 100 percent rating under DC 9411.   As such, the 
evidence supports a 70 percent rating for the veteran's PTSD, 
because it is manifested by serious, but not total, 
occupation and social impairment.

Diabetes Mellitus
The veteran's diabetes mellitus is currently rated as 10 
percent disabling under 
38 C.F.R. § 4.119, Diagnostic Code 7913. An increase to a 20 
percent rating requires medical evidence showing that the 
diabetes mellitus requires insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet. Id. A higher 40 
percent rating is warranted for requiring insulin, restricted 
diet, and regulation of activities. A 60 percent rating is 
warranted for requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. A 100 percent rating is warranted for 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The pertinent evidence in this case includes minimal VA 
outpatient records and a May 2005 VA general medical 
examination.  The VA examiner reported that the veteran had 
been diagnosed with diabetes mellitus within the year and had 
no hospitalizations, episodes of ketoacidosis or 
hypoglycemia.  He has a diet that avoids sweetened sugar food 
and concentrates on weight loss.  The veteran sees his doctor 
every three to six months and his diabetes is maintained with 
"metformin 500 mg bid."  Metformin is an oral hypoglycemic 
agent. The veteran's reported that his complications from 
diabetes include difficulty seeing at night around bright 
lights and high blood pressure.

There is no evidence suggesting that the veteran requires the 
use of insulin. The use of insulin is not reflected in the VA 
examination report or the treatment records. In fact, the 
veteran has never alleged that he uses insulin. His control 
of diabetes is shown as solely through the use of a 
restricted diet and Metformin, an oral hypoglycemic agent.  
Accordingly, the criteria for an initial rating of 20 
percent, but no higher, are met.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to increased 
initial ratings for both PTSD and diabetes mellitus.  
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

While the veteran has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
for both PTSD and diabetes mellitus has been granted.  
Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the Board does not 
commit prejudicial error in concluding that a notice letter 
complied with § 5103(a) and § 3.159(b), where a claim for 
service connection has been substantiated, because such 
notice is not required).  The Court also found that, once a 
claim for service connection is substantiated, VA's statutory 
duties are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statement 
of the case.

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, VA treatment 
records, and a lay statement from his spouse have been 
associated with the claims folder.  The veteran was afforded 
a VA examination for each claim.  The May 2005 examination 
reports are of record.  The Board notes that pertinent 
records from all relevant sources identified by the veteran 
have been associated with the claims folder. Although 
pursuant to 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2007), VA is required 
to "make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits" so long as the claimant "adequately identifies 
those records and authorizes the Secretary to obtain them," 
VA's duty to secure records extends only to relevant records. 
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005). Here, 
although the record shows that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), because the veteran indicated that all treatment was 
from VA facilities, the Board finds that a remand to obtain 
SSA records is not necessary to adjudicate these claims since 
those records would be entirely duplicative and would have no 
reasonable possibility of substantiating these claims. Id.

The veteran has not notified VA of any additional available 
relevant records with regard to his claims.  VA has done 
everything reasonably possible to assist the veteran.  A 
remand for further development of these claims would serve no 
useful purpose.  VA has satisfied its duties to notify and 
assist the veteran and further development is not warranted.  


ORDER

A 70 percent rating is granted for PTSD, subject to the laws 
and regulations applicable to the payment of monetary 
benefits.

A 20 percent rating is granted for diabetes mellitus, subject 
to the laws and regulations applicable to the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


